NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        BRENDA BANKS, Appellant.

                             No. 1 CA-CR 14-0769
                              FILED 10-6-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-448616-002
             The Honorable Christopher T. Whitten, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Chandler
Counsel for Appellant



                       MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.
                             STATE v. BANKS
                            Decision of the Court

G O U L D, Judge:

¶1             Brenda Banks (“Defendant”) appeals from her convictions
and sentences for two counts of aggravated assault, class five felonies, and
two counts of resisting arrest, class six felonies. Defendant’s counsel filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), advising this Court that after a search of the
entire appellate record, no arguable ground exists for reversal. Defendant
was granted leave to file a supplemental brief in propria persona, and did not
do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2015).1 Finding no reversible
error, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶3             Police were called to a Kingdom Hall of Jehovah’s Witnesses
at 1:30 on a Sunday afternoon in early October 2013. The Kingdom Hall
was not open for services at the time, but a man and his family were sitting
outside of the building causing a disturbance. The man, Henry Paskins,
was shirtless as he waved a Bible around and chanted out loud; his mother,
the Defendant, his wife Nichole Davis, and his daughter sat as his audience.

¶4           The first officer on the scene approached Henry, informed
him he was trespassing, and asked him to leave. He refused, so the officer
called for more support. Ultimately, five officers and three of the
congregation elders were called to the Kingdom Hall to address the
disturbance. Before the police again engaged the family, one of the elders




1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).



                                      2
                             STATE v. BANKS
                            Decision of the Court

approached the family and asked them to leave. Henry stated, however,
that he and his family would not leave.

¶5             The officers ultimately decided to arrest Henry for
trespassing in the hope that the rest of the family would leave the premises.
The officers’ plan was that two officers would arrest Henry while the
remaining officers kept the family members from interfering. When the
officers reached for Henry’s hands to handcuff him, he forcefully resisted
and a physical altercation ensued. Both Defendant and Henry’s wife joined
the scuffle attempting to stop the officers from arresting Henry. Defendant
hit officer Yamamori twice, once on the shoulder and once in the face and
then ran over to Sergeant Hawkins, who was physically struggling with
Henry, and hit him in the head before being knocked over and subdued
herself. Once on the ground, Defendant continued to struggle as officers
Yamamori and Dittman handcuffed her and placed her under arrest.

¶6             Henry, Nichole, and Defendant were charged as co-
defendants in one joint indictment. Defendant was indicted for the
following offenses: count seven, aggravated assault, as to Officer Dittman;
count eight, aggravated assault, as to Officer Hawkins; count nine,
Aggravated Assault, as to Officer Yamamori; count ten, resisting arrest, and
count eleven, resisting arrest. The basis for the resisting arrest charge in
count ten was that Defendant acted as an accomplice in Henry’s efforts to
resist arrest.

¶7             Defendant was tried with her co-defendants, Henry and
Nichole. Before the case was submitted to the jury, the State dismissed
Count Seven. The jury found Defendant guilty of the remaining two counts
of aggravated assault, class five felonies, and two counts of resisting arrest,
class six felonies.

¶8          The court suspended imposition of sentence and placed
Defendant on probation for 18 months. Defendant timely appealed.

                               DISCUSSION

¶9            We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence
supported the finding of guilt. Defendant was present and represented by
counsel at all critical stages of the proceedings. At sentencing, Defendant
and her counsel were given an opportunity to speak and the court imposed
a legal sentence.


                                      3
                            STATE v. BANKS
                           Decision of the Court

¶10           Counsel’s     obligations     pertaining     to    Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and her future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85 (1984). Defendant shall have thirty days from the date of this
decision to proceed, if she so desires, with an in propria persona motion for
reconsideration or petition for review.




                                  :ama




                                     4